     0:18-cv-00389-TLW     Date Filed 04/15/20    Entry Number 19     Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           ROCK HILL DIVISION

John S. Stritzinger,                          Case No. 0:18-cv-00389-TLW

              PETITIONER

       v.
                                                              Order
Robert Harrison Pemberton, et al.,

              RESPONDENTS



      Petitioner John S. Stritzinger, proceeding pro se, filed this petition for a writ

of mandamus directed to the Texas Third Court of Appeals. ECF No. 1. The matter

now comes before the Court for review of the Report and Recommendation (Report)

filed by the magistrate judge to whom this case was assigned. ECF No. 13.

      In the Report, the magistrate judge recommends that the petition be

summarily dismissed due to Petitioner’s failure to comply with the magistrate judge’s

prior proper form order. After the magistrate judge filed the Report, Petitioner filed

a document entitled “Objections on Fifth Amendment & Obstruction of Justice

Grounds.” ECF No. 15. This matter is now ripe for decision.

      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections


                                          1
     0:18-cv-00389-TLW      Date Filed 04/15/20   Entry Number 19      Page 2 of 2




      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

      In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report and the objections. After careful review of the Report and the objections,

for the reasons stated by the magistrate judge, the Report, ECF No. 13, is

ACCEPTED. Petitioner’s objections, ECF No. 15, are OVERRULED. Petitioner’s

petition, ECF No. 1, is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

April 15, 2020
Columbia, South Carolina




                                           2
